Exhibit 10.1

Summary of Loan Agreement between and by Shenzhen BAK Battery Co., Ltd
(“Shenzhen BAK”) and Shenzhen Branch, China Development Bank (“CDB”) dated
December 26, 2006

Main contents:

Summary of main contents:

•

Contract No.: 4403232712006060721;

•

Loan Amount: RMB 100 million yuan;

•

Contract Term: 4 years starting from the loan is actually provided to the
company.

•

Purpose of the loan: construction of the automated prismatic cell production
line;

•

Annual interest rate of the loan is The People’s Bank of China’s benchmark rate
of 3-5 year term loan, i.e. 6.48% per year;

 

•

Penalty interest rate for delayed repayment: 6.48%*150%;

 

•

Penalty interest rate for embezzlement of loan proceeds: 6.48%*200%;

 

•

Penalty interest rate for both delayed repayment and embezzlement of loan
proceeds: 6.48%*200%;

•

Repayment plan and procedure:

 

•

Repay RMB 30 million yuan on November 20, 2008;

 

•

Repay RMB 30 million yuan on November 20, 2009;

 

•

Repay RMB 40 million yuan on December 26, 2010.

•

Guaranty:

 

•

Mr. Xiangqian Li undertakes to assume individual unlimited joint and several
liabilities for the company’s indebtedness under this agreement;

 

•

Shenzhen BAK undertakes to pledge the new R&D Test Center, which will be
constructed after getting the applicable land use rights, along with such land
use rights (Shenzhen BAK will go through the formalities of mortgage of the land
use rights for the record after getting the applicable land use rights, and go
through the formalities of mortgage of facilities after the facilities are
completed);

 

•

The guarantor for this loan agreement (the pledger) shall enter into effective
guaranty agreement with China Development Bank in time.

•

If an event of default occurs under the Loan Agreement, CDB would be entitled to
one or more of the following remedies: (1) acceleration of the principal amount
and interest of the loan; (2) unilateral termination of the Loan Agreement; (3)
foreclosure on the collateral granted to CDB under the Loan Agreement and
enforcement of any guarantees; (4) imposition of higher default interest for
delayed repayments and (5) reimbursement of CDB’s expenses.


--------------------------------------------------------------------------------




Summary of the articles omitted:

•

Definition

•

Settlement of interest

•

Conditions of withdrawal

•

Withdrawal plan and procedures

•

Repayment order

•

Advance repayment

•

Account management

•

Representations and undertakings of the Obligor

•

Capital payment

•

Check on capital use

•

Information disclosure

•

Supervision of loan project

•

Representations and undertakings of the Obligor

•

Representations and undertakings of the Creditor

•

Breach of contract by the Creditor

•

Modification and cancellation of the contract

•

Integrity and independence

•

Confidential

•

Dispute settlement

•

Miscellaneous

•

Effective


--------------------------------------------------------------------------------